In a proceeding to.confirm an arbitration award, in which respondent cross-applied to vacate the award, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated July 12, 1979, which denied the petition to confirm and granted the cross application to the extent of vacating the award and directing a hearing before a new arbitrator. Judgment reversed, on the law, without costs or disbursements, petition to confirm the award granted and cross application denied. The arbitrator’s interpretation of the subject contract clause was rational. Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.